 

 

 

Exhibit 10(b)

SNAP-ON INCORPORATED

2011 INCENTIVE STOCK AND AWARDS PLAN

(As Amended and Restated)

1. Purpose and Construction.

(a) Purpose. The Snap-on Incorporated 2011 Incentive Stock and Awards Plan has
two complementary purposes: (i) to attract and retain outstanding people as
officers, directors and employees and (ii) to increase shareholder value. The
Plan will provide participants incentives to increase shareholder value by
offering the opportunity to acquire shares of the Company’s common stock,
receive monetary payments based on the value of such common stock, or receive
other incentive compensation, on the potentially favorable terms that this Plan
provides. The Company intends that Awards granted pursuant to the Plan be exempt
from or comply with Section 409A of the Code and the Plan shall be so construed.

(b) Amendment and Restatement. This Plan became effective on April 28, 2011, the
date on which the Plan was approved by the shareholders of the Company. On
February 12, 2015, the Plan was amended and restated, subject to shareholder
approval, to increase the number of shares available for issuance under the Plan
and to make certain other changes. The Plan was subsequently amended to modify
the tax withholding rules. The Plan is now being further amended and restated as
provided herein.

(c) Definitions. All capitalized terms used in this Plan have the meanings given
in Section 15.

2. Administration.

(a) Committee Administration. The Committee has full authority to administer
this Plan, including the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect, and (iv) make all other
determinations necessary or advisable for the administration of this Plan. The
Committee may provide for the use of electronic or other non-paper agreements
and the use of electronic or other non-paper means for the acceptance thereof by
a Participant. A majority of the members of the Committee will constitute a
quorum, and a majority of the Committee’s members must make all determinations
of the Committee. The Committee may make any determination under this Plan
without notice or meeting of the Committee by a writing that a majority of the
Committee members have signed. All Committee determinations are final and
binding. Notwithstanding the foregoing, the Board of Directors will approve
grants of Awards to Non-Employee Directors. With respect to Awards to
Non-Employee Directors, all references to the Committee in this Plan shall
include the Board.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company any or all of the authority and responsibility of
the Committee. However, no such delegation is permitted with respect to
individuals who are Section 16 Participants at the time

 

 

 

1    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

any such delegated authority or responsibility is exercised. The Board also may
delegate to another committee of the Board consisting entirely of Non-Employee
Directors any or all of the authority and responsibility of the Committee with
respect to individuals who are Section 16 Participants. If the Board has made
such a delegation, then all references to the Committee in this Plan include
such other committee or one or more officers to the extent of such delegation.

(c) No Liability. No member of the Committee, and no officer to whom a
delegation under subsection (b) has been made, will be liable for any act done,
or determination made, by the individual in good faith with respect to the Plan
or any Award. The Company will indemnify and hold harmless such individual to
the maximum extent that the law and the Company’s bylaws permit.

3. Eligibility. The Committee may designate from time to time the Participants
to receive Awards under this Plan. The Committee’s designation of a Participant
in any year will not require the Committee to designate such person to receive
an Award in any other year. The Committee may consider such factors as it deems
pertinent in selecting a Participant and in determining the types and amounts of
Awards. In making such selection and determination, factors the Committee may
consider include: (a) the Company’s financial condition; (b) anticipated profits
for the current or future years; (c) the Participant’s contributions to the
profitability and development of the Company; and (d) other compensation
provided to the Participant.

4. Types of Awards.

(a) Grants of Awards. Subject to the terms of this Plan, the Committee has full
power and authority to: (i) determine the type or types of Awards to be granted
to each Participant; (ii) determine the number of Shares with respect to which
an Award is granted to a Participant, if applicable; and (iii) determine any
terms and conditions of any Award granted to a Participant. Awards under this
Plan may be granted either alone or in addition to any other Award (or any other
award granted under another plan of the Company or any Affiliate).

(b) Grants to Non-Employee Directors. The Board will approve the grant of Awards
to Non-Employee Directors. Subject to the terms of this Plan, the Board has full
power and authority to: (i) determine the type or types of Awards to be granted
to each Non-Employee Director; (ii) determine the number of Shares with respect
to which an Award is granted to a Non-Employee Director, if applicable; and
(iii) determine any terms and conditions of any Award granted to a Non-Employee
Director. Awards under this Plan to Non-Employee Directors may be granted either
alone or in addition to any other Award (or any other award granted under
another plan of the Company or any Affiliate). Notwithstanding the foregoing,
Non-Employee Directors may not be granted an incentive award.

5. Shares Reserved under this Plan.

(a) Plan Reserve. On April 28, 2011, the Company’s shareholders approved this
Plan, under which an aggregate of 5,000,000 Shares were then reserved for
issuance. Effective upon approval of this Plan, as amended and restated, by the
Company’s shareholders at a meeting duly called and held on April 30, 2015, an
additional 4,100,000 Shares will be

 

 

 

   2017 ANNUAL REPORT    2



--------------------------------------------------------------------------------

 

 

 

reserved for issuance under this Plan, all of which may be issued pursuant to
the exercise of incentive stock options. Any Shares issued pursuant to the
exercise of Options and stock-settled SARs shall be counted against the Share
limit on a one-for-one basis and any Shares issued pursuant to Awards other than
Options and stock-settled SARs shall be counted against the Share limit as two
Shares for every one Share issued pursuant to such Award.

(b) Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares or payment of cash
under the Award, then the Shares subject to, reserved for or delivered in
payment in respect of such Award may again be used for new Awards under this
Plan as determined under subsection (a). If Shares are issued under any Award
and the Company subsequently reacquires them because the Award has expired, is
canceled, forfeited or otherwise terminated, then the Shares subject to,
reserved for or delivered in payment in respect of such Award may again be used
for new Awards under this Plan. Shares subject to an Award shall not again be
made available for issuance under the Plan if such Shares are: (i) Shares
delivered to or withheld by the Company to pay the exercise price of an Option,
or (ii) Shares delivered to or withheld by the Company to pay the withholding
taxes related to an Award. Any Shares that again become available for grant
pursuant to this Section 5(b) shall be added back to the Share limit as one
share if such Shares were subject to Options or stock-settled SARs, and as two
Shares if such Shares were subject to Awards other than Options or stock-settled
SARs.

(c) Participant Limitations. Subject to adjustment as provided in Section 13, no
Participant may be granted Awards under this Plan that could result in such
Participant: (i) receiving in any single fiscal year of the Company Options for
more than 1,000,000 Shares, (ii) receiving in any single fiscal year of the
Company SARs for more than 1,000,000 Shares, (iii) receiving Awards of
Restricted Stock in any single fiscal year of the Company relating to more than
500,000 Shares, (iv) receiving Awards of Restricted Stock Units in any single
fiscal year of the Company relating to more than 500,000 Shares, (v) receiving
Performance Shares in any single fiscal year of the Company relating to more
than 500,000 Shares; (vi) receiving Awards of Performance Units in any single
fiscal year of the Company, the value of which is based on the Fair Market Value
of Shares, relating to more than 500,000 Shares; or (vii) receiving incentive
award payments in any single fiscal year of the Company that exceed $5,000,000.
The foregoing limits shall be determined at the time of grant, taking into
account the maximum number of shares that may be issued under the Award. In all
cases, determinations under this Section 5 should be made in a manner that is
consistent with the exemption for performance-based compensation that Code
Section 162(m) provides.

6. Options.

(a) Eligibility. The Committee may grant Options to any Participant it selects.
The Committee must specify whether the Option is an incentive stock option or a
nonqualified stock option, but only employees of the Company or a Subsidiary may
receive grants of incentive stock options.

(b) Exercise Price. For each Option other than Director Options, the Committee
will establish the exercise price, which may not be less than the Fair Market
Value of the Shares subject to the Option as determined on the date of grant.

 

 

 

3    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

(c) Terms and Conditions of Employee Options. No Option granted to an employee
may become vested prior to one year from the date of grant; provided that an
Option may provide for accelerated vesting if the Participant terminates
employment by reason of death or Disability. An Option will be subject to such
other terms and conditions as the Committee specifies, except that the Option
must terminate no later than 10 years after the date of grant. In all other
respects, the terms of any incentive stock option should comply with the
provisions of Code section 422 except to the extent the Committee determines
otherwise.

(d) Terms and Conditions of Non-Employee Director Options. Grants of stock
options to Non-Employee Directors (“Director Options”) will, except as otherwise
provided, terminate upon the earliest of: (i) 10 years from the date of grant;
(ii) if the Director is at least age 65 or has completed six years of service,
three years after the Director ceases to serve on the Board for any reason other
than death; (iii) if the Director is not age 65 and has not completed six years
of service, six months after the Director ceases to serve on the Board for any
reason other than death of the Director; or (iv) 12 months after the date of
death if the Director should die while serving, or within any period after
termination of his or her service during which the Director Option was
exercisable. For each Director Option, the Board will establish the exercise
price, which may not be less than the Fair Market Value of the Shares subject to
the Director Option as determined on the date of grant.

7. Stock Appreciation Rights.

(a) Eligibility. The Committee may grant SARs to any Participant it selects.

(b) Exercise Price. For each SAR, the Committee will establish the exercise
price, which may not be less than the Fair Market Value of the Shares subject to
the SAR as determined on the date of grant.

(c) Terms and Conditions of SARs. No SAR may become vested prior to one year
from the date of grant; provided that an SAR may provide for accelerated vesting
if the Participant terminates service by reason of death or Disability. An SAR
will be subject to such other terms and conditions as the Committee specifies,
except that the SAR must terminate no later than 10 years after the date of
grant. The Committee may determine to pay SARs in cash, in Shares (stock-settled
SARs), or in a combination of cash and Shares. Only Shares issued pursuant to
the exercise of stock-settled SARs shall be counted against the Share limit
provided in Section 5(a) of the Plan.

8. Performance and Stock Awards.

(a) Eligibility for Performance and Stock Awards. The Committee may grant awards
of Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units to Participants the Committee selects.

(b) Terms and Conditions. An award of Performance Shares or Performance Units
must have a vesting period of at least one year. Except for Awards made to
Non-Employee Directors, an award of Restricted Stock or Restricted Stock Units
that requires the achievement of Performance Goals must have a vesting period of
at least one year and an award of Restricted Stock that is not subject to
Performance Goals must have a vesting period of at

 

 

 

   2017 ANNUAL REPORT    4



--------------------------------------------------------------------------------

 

 

 

least three years; provided that up to 5% of the shares available for issuance
pursuant to Awards (including awards to Non-Employee Directors) may be granted
without any minimum vesting period. Notwithstanding the foregoing, upon a
Participant’s death or Disability, the Committee may provide that the
restrictions imposed on Awards are accelerated, and that all or a portion of the
Performance Goals subject to an Award are deemed achieved. The Committee may
determine to pay Restricted Stock Units and Performance Units in cash, in
Shares, or in a combination of cash and Shares.

(c) Window Period. In the event that (i) any Shares covered by an Award are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an open “window period” applicable to the Participant, and
(ii) the Company elects not to satisfy its tax withholding obligations by
withholding Shares from the distribution, then such Shares shall not be
delivered on such Original Distribution Date and shall instead be delivered on
the first (1st) business day of the next occurring open “window period”
applicable to the Participant or the next business day when the Participant is
not prohibited from selling Shares in the open market, as applicable, but in no
event later than the fifteenth (15th) day of the third (3rd) calendar month of
the calendar year following the calendar year in which the Shares originally
became vested.

9. Management Incentive Awards. The Committee may grant incentive awards to such
executive officers of the Company as it selects. The Committee will determine
all terms and conditions of the incentive award. However, the Committee must
require that payment of all or any portion of the amount subject to the
incentive award is contingent on the achievement or partial achievement of one
or more Performance Goals during the period the Committee specifies.

10. Transferability. Each Award granted under this Plan is not transferable
other than by will or the laws of descent and distribution, except that a
Participant may, to the extent the Committee allows and in a manner the
Committee specifies designate in writing a beneficiary to exercise the Award
after the Participant’s or Non-Employee Director’s death.

11. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

(a) Term of Plan. This Plan will terminate, and no Award may be granted, more
than ten (10) years after the Effective Date, unless the Board earlier
terminates this Plan pursuant to subsection (b).

(b) Termination and Amendment. The Board may amend, alter, suspend, discontinue
or terminate this Plan at any time, subject to the following limitations:

(i) shareholders must approve any amendment of this Plan if required by: (A) the
rules and/or regulations promulgated under Section 16 of the Exchange Act (for
this Plan to remain qualified under Rule 16b-3), (B) the Code or any rules
promulgated thereunder (to allow for incentive stock options to be granted under
this Plan or to enable the Company to comply with the provisions of
Section 162(m) of the Code so that the Company can deduct compensation in excess
of the limitation set forth in that section), or

 

 

 

5    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

(C) the listing requirements of the New York Stock Exchange or any principal
securities exchange or market on which the Shares are then traded (to maintain
the listing or quotation of the Shares on that exchange); and

(ii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 5(a)
or 5(c) (except as permitted by Section 13); (B) an amendment to shorten the
restriction periods specified in Section 8(b); or (C) an amendment to the
provisions of Section 11(e).

(c) Amendment, Modification or Cancellation of Awards. Except as provided in
subsection (e) and subject to the requirements of this Plan, the Committee may
modify or amend any Award or waive any restrictions or conditions applicable to
any Award or the exercise of the Award, and the terms and conditions applicable
to any Awards may at any time be amended, modified or canceled by mutual
agreement between the Committee and the Participant or any other persons as may
then have an interest in the agreement, so long as any amendment or modification
does not increase the number of Shares issuable under this Plan (except as
permitted by Section 13).

(d) Survival of Committee Authority and Awards. Notwithstanding the foregoing,
the authority of the Committee to administer this Plan and modify or amend an
Award may extend beyond the date of this Plan’s termination. In addition,
termination of this Plan will not affect the rights of Participants with respect
to Awards previously granted to them, and all unexpired Awards will continue in
force and effect after termination of this Plan except as they may lapse or be
terminated by their own terms and conditions.

(e) Repricing Prohibited. Notwithstanding anything in this Plan to the contrary,
and except for the adjustments provided in Section 13, neither the Committee nor
any other person may decrease the exercise price for any outstanding Option or
SAR granted under this Plan after the date of grant nor allow a Participant to
surrender an outstanding Option or SAR granted under this Plan to the Company in
exchange for cash, other Awards or an Option or SAR with an exercise price that
is less than the exercise price of the original Option or SAR.

(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of this Plan as it determines is necessary or appropriate for such purposes. Any
such amendment, restatement or alternative versions that the Committee approves
for purposes of using this Plan in a foreign country will not affect the terms
of this Plan for any other country.

12. Taxes. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan after
giving the person entitled to receive such amount or Shares notice as far in
advance as practicable, and the Company may defer making payment or delivery if
any such tax may be pending unless and until indemnified to its satisfaction.
The Committee, in its discretion, may permit a Participant to pay all or a
portion of the federal, state and local withholding taxes arising in connection
with an Award by electing

 

 

 

   2017 ANNUAL REPORT    6



--------------------------------------------------------------------------------

 

 

 

to (a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares, in each case having a Fair Market Value equal to
the amount to be withheld. However, the Shares may not have a Fair Market Value
exceeding the Participant’s tax obligation determined by using the maximum
statutory tax rates in the Participant’s applicable tax jurisdictions. The
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Committee requires. The Fair Market
Value of fractional Shares remaining after payment of the withholding taxes may
be paid to the Participant in cash.

13. Adjustment Provisions; Change of Control.

(a) Adjustment of Shares. In the event of any Change in Capitalization, a
proportionate substitution or adjustment shall be made in (i) the aggregate
number and/or kind of shares or other property reserved for issuance under the
Plan and (ii) the number, kind and/or exercise price of shares or other property
to be delivered under the Plan, in each case as may be determined by the
Committee in its sole discretion. Such other proportionate substitutions or
adjustments shall be made as shall be determined by the Committee in its sole
discretion. “Change in Capitalization” means any increase, reduction, change or
exchange of shares of Common Stock for a different number or kind of shares or
other securities or property by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, issuance of warrants or rights, stock
dividend, stock split or reverse stock split, combination or exchange of shares,
repurchase of shares, change in corporate structure or otherwise; or any other
corporate action, such as declaration of a special dividend, that affects the
capitalization of the Company.

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance or
assumption of awards upon such terms and conditions as it may deem appropriate.

(c) Change of Control. Except to the extent the Committee provides a result more
favorable to holders of Awards, upon a Participant’s Termination of Employment
following a Change of Control,

(i) all outstanding Options and SARs shall vest automatically;

(ii) the restrictions on Restricted Stock and Restricted Stock Units shall
lapse;

(iii) the restrictions on Performance Shares and Performance Units shall lapse
as provided in the agreement evidencing the Award;

(iv) within five days following the Termination of Employment, the Company shall
pay each holder for each Restricted Stock Unit, Performance Share and/or
Performance Unit the amounts that have been earned but not yet paid;

(v) within five days following the Termination of Employment, the Company shall
pay to each holder of an incentive award that has been earned but not yet paid,
in full settlement thereof, an amount in cash equal to the value of such award;

 

 

 

7    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

(vi) within five days following the Termination of Employment, the Company shall
pay to each holder of a cash incentive award, in full settlement thereof, an
amount in cash equal to a pro rata portion to the date of Termination of
Employment of the aggregate value of all cash bonus or cash incentive Awards to
the Executive for all uncompleted periods under the Plan calculated as to each
such Award as if the “target” with respect to such bonus or incentive
compensation award had been attained; and

(vii) within five days following the Termination of Employment, the Company
shall pay to each holder of an Award with respect to which dividend equivalents
or similar amounts have been credited and not yet paid pursuant to any other
provision of this Section 13(c), a cash payment equal to the value of such
dividend equivalents or similar amounts.

(d) Merger or Sale. In the event of the merger or consolidation of the Company
with or into another corporation or corporations in which the Company is not the
surviving corporation, the adoption of any plan for the dissolution of the
Company, or the sale or exchange of all or substantially all the assets of the
Company for cash or for shares of stock or other securities of another
corporation, the Committee may, subject to the approval of the Board or the
board of directors of any corporation assuming the obligations of the Company
hereunder, take action regarding each outstanding and unexercised Option and SAR
pursuant to either clause (i) or (ii) below:

(i) Appropriate provision may be made for the protection of such Option and SAR
by the substitution on an equitable basis of appropriate shares of the surviving
or related corporation, provided that the excess of the aggregate Fair Market
Value of the shares subject to such Award immediately before such substitution
over the exercise price thereof is not more than the excess of the aggregate
fair market value of the substituted shares made subject to Award immediately
after such substitution over the exercise price thereof; or

(ii) The Committee may cancel such Award. In the event any Option or SAR is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Participant an amount of cash (less normal
withholding taxes) equal to the excess of the Fair Market Value per share of the
Common Stock immediately preceding the cancellation over the exercise price,
multiplied by the number of shares subject to such Option or SAR. In the event
any other Award is canceled, the Company, or the corporation assuming the
obligations of the Company hereunder, shall pay the Participant an amount of
cash or stock, as determined by the Committee, based upon the value, as
determined by the Committee, of the property (including cash) received by the
holder of a share of Common Stock as a result of such event. No payment shall be
made to a Participant for any Option or SAR if the exercise price for such
Option or SAR exceeds the value, as determined by the Committee, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event.

 

 

 

   2017 ANNUAL REPORT    8



--------------------------------------------------------------------------------

 

 

 

14. Miscellaneous.

(a) Other Terms and Conditions. The grant of any Award under this Plan may also
be subject to other provisions (whether or not applicable to the Award awarded
to any other Participant) as the Committee determines appropriate, including,
without limitation, provisions for:

(i) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

(ii) the purchase of Shares under Options and SARs in installments;

(iii) the payment of the purchase price of Options by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the purchase price of such Shares, by
surrendering to the Company shares of Stock otherwise receivable upon exercise
of an Option, or by delivery (including by fax) to the Company or its designated
agent of an executed irrevocable option exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
Shares and deliver the sale or margin loan proceeds directly to the Company to
pay for the exercise price;

(iv) provisions giving the Participant the right to receive dividend payments or
dividend equivalent payments with respect to the Shares subject to the Award
(both before and after the Shares subject to the Award are earned, vested or
acquired), which payments may be either made currently or credited to an account
for the Participant (but no payments may be made for Performance Shares or
Performance Units that are not earned), and may be settled in cash or Shares, as
the Committee determines;

(v) restrictions on resale or other disposition; and

(vi) compliance with federal or state securities laws and stock exchange
requirements.

(b) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Committee may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

(c) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant, or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.

 

 

 

9    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

(d) Requirements of Law. The granting of Awards under this Plan and the issuance
of Shares in connection with an Award are subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required. Notwithstanding any other provision of
this Plan or any award agreement, the Company has no liability to deliver any
Shares under this Plan or make any payment unless such delivery or payment would
comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity.

(e) Governing Law. This Plan, and all agreements under this Plan, should be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles, except for corporate law
matters which are governed by the laws of the State of Delaware. Any legal
action or proceeding with respect to this Plan, any Award or any award
agreement, or for recognition and enforcement of any judgment in respect of this
Plan, any Award or any award agreement, may only be brought and determined in a
court sitting in the County of Kenosha, or the Federal District Court for the
Eastern District of Wisconsin sitting in the County of Milwaukee, in the State
of Wisconsin.

(f) Severability. If any provision of this Plan or any award agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, award agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.

(g) Compliance with Code Section 409A. To the extent that a benefit under the
Plan is subject to the requirements of Code Section 409A, it is intended that
the Plan, as applied to that benefit, comply with the requirements of Code
Section 409A, and the Plan shall be so administered and interpreted. The Board
or Committee may make any changes required to conform the Plan and any Option or
SAR agreements or other grants with applicable Code provisions and regulations
relating to Code Section 409A. The payment of an Award that is subject to Code
Section 409A shall not be accelerated upon a Change of Control unless such event
also constitutes a change in control event under Code Section 409A. If a
Participant is a “specified employee” as defined under Code Section 409A and the
Participant’s Award is to be settled on account of the Participant’s separation
from service (for reasons other than death) and such Award constitutes “deferred
compensation” as defined under Code Section 409A, then any portion of the
Participant’s Award that would otherwise be settled during the six-month period
commencing on the Participant’s separation from service shall be settled as soon
as practicable following the conclusion of the six-month period (or following
the Participant’s death if it occurs during such six-month period).

 

 

 

   2017 ANNUAL REPORT    10



--------------------------------------------------------------------------------

 

 

 

(h) Award Deferral. The Committee may permit Participants to elect to defer
payments of Performance Shares, Performance Units, Restricted Stock Units or
incentive awards; provided that any such deferrals shall comply with applicable
requirements of the Code, including Code Section 409A. Any deferrals shall be
subject to the terms of the applicable deferred compensation plan, including
limitations on investment decisions.

(i) Clawback. All Awards under the Plan shall be subject to the terms of the
Company’s clawback policy as it may be in effect from time to time.

15. Definitions. Capitalized terms used in this Plan have the following
meanings:

(a) “Affiliates” means any corporation, partnership, joint venture, or other
entity during any period in which the Company owns, directly or indirectly, at
least twenty percent (20%) of the equity, voting or profits interest, and any
other business venture that the Committee designates in which the Company has a
significant interest, as the Committee determines in its discretion.

(b) “Award” means grants of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units or incentive
award under this Plan.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” shall mean that a Participant shall, prior to any Termination of
Employment, have: (i) engaged in any act of fraud, embezzlement, or theft in
connection with his/her duties as an employee or in the course of employment
with the Company or its Affiliates; (ii) wrongfully disclosed any secret process
or confidential information of the Company or its subsidiaries; (iii) violated
any non-competition agreement between the Participant and the Company or its
Affiliates; or (iv) failed to comply with a lawful instruction from the Board;
and in any such case the act or failure to act shall have been determined by the
Board to have been materially harmful to the Company, financially or otherwise.

(e) For purposes of this Plan, a “Change of Control” shall be deemed to have
occurred on the first to occur of any one of the events set forth in the
following paragraphs:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its COC
Affiliates) representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding voting securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company as such terms

 

 

 

11    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

are used in Rule 14a-11 of Regulation 14A under the Exchange Act) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the Effective
Date or whose appointment, election or nomination for election was previously so
approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its COC Affiliates)
representing 25% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
voting securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

For purposes of this definition of Change of Control, “COC Affiliate” shall have
the meaning of “affiliate,” as set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act; “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Exchange Act; and “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) the Company
or any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its COC Affiliates,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their

 

 

 

   2017 ANNUAL REPORT    12



--------------------------------------------------------------------------------

 

 

 

ownership of stock of the Company or (v) any individual, entity or group which
is permitted to, and actually does, report its Beneficial Ownership on Schedule
13G (or any successor schedule); provided that if any such individual, entity or
group subsequently becomes required to or does report its Beneficial Ownership
on Schedule 13D (or any successor schedule), such individual, entity or group
shall be deemed to be a Person for purposes hereof on the first date on which
such individual, entity or group becomes required to or does so report
Beneficial Ownership of all of the voting securities of the Company Beneficially
Owned by it on such date.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

(g) “Committee” means the Organization and Executive Compensation Committee of
the Board (or such successor committee with the same or similar authority),
which must be composed of not less than two Directors, each of whom must qualify
as an “outside director” within the meaning of Code Section 162(m) and as a
“non-employee director” within the meaning of Rule 16b-3.

(h) “Common Stock” means the common stock of the Company.

(i) “Company” means Snap-on Incorporated, a Delaware corporation, or any
successor to Snap-on Incorporated, a Delaware corporation.

(j) “Director” means a member of the Board, and “Non-Employee Director” means a
member of the Board who is not also an employee of the Company or its
Affiliates.

(k) “Disability” means a medically-determinable physical or mental condition
that is expected to be permanent and that results in the Participant being
unable to perform one or more of the essential duties of the Participant’s
occupation or a reasonable alternative offered by the Company or its
subsidiaries, all as determined by the Committee or any successor to such
committee that administers the Plan (as the same may be amended).

(l) “Effective Date” means the date the Company’s shareholders approve this
amended and restated Plan.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

(n) “Fair Market Value” means, as applied to a particular date, the price of a
Share that is based on the opening, closing, actual, high, low or average
selling prices of a Share reported on any established stock exchange or national
market system including without limitation the New York Stock Exchange and the
National Market System of the National Association of Securities Dealers, Inc.
Automated Quotation System on the applicable date, the preceding trading day,
the next succeeding trading day, or an average of trading days, as determined by
the Committee in its discretion. Unless otherwise specified in an Award
Agreement, Fair Market Value shall be deemed to be equal to the last sales price
on such date on the national securities exchange on which the Common Stock is
then traded, as reported in The

 

 

 

13    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

Wall Street Journal, or if no sales of Common Stock occur on the date in
question, on the last preceding date on which there was a sale on such exchange.
If the Shares are not listed on a national securities exchange, but are traded
in an over-the-counter market, the last sales price (or, if there is no last
sales price reported, the average of the closing bid and asked prices) for the
Shares on the particular date, or on the last preceding date on which there was
a sale of Shares on that market, will be used. If the Shares are neither listed
on a national securities exchange nor traded in an over-the-counter market, the
price determined by the Committee, in its discretion, will be used.

(o) “Option” means the right to purchase Shares at a stated price. “Options” may
either be “incentive stock options” which meet the requirements of Code section
422, or “nonqualified stock options” which do not meet the requirements of Code
section 422.

(p) “Participant” means an officer or other employee of the Company or its
Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a Director, who the Committee designates to
receive an Award under this Plan.

(q) “Performance Goals” means any goals the Committee establishes that relate to
one or more of the following with respect to the Company or any one or more
Subsidiaries or other business units: revenue; cash flow; net cash provided by
operating activities; net cash provided by operating activities less net cash
used in investing activities; cost of goods sold; ratio of debt to debt plus
equity; profit before tax; gross profit; net profit; net sales; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; Fair Market Value of Shares; basic earnings per share; diluted
earnings per share; return on shareholder equity; average accounts receivable
(calculated by taking the average of accounts receivable at the end of each
month); average inventories (calculated by taking the average of inventories at
the end of each month); return on average total capital employed; return on net
assets employed before interest and taxes; economic value added; return on
year-end equity; and/or in the case of Awards that the Committee determines will
not be considered “performance-based compensation” under Code section 162(m),
such other goals as the Committee may establish in its discretion.

(r) “Performance Shares” means the right to receive Shares to the extent the
Company or Participant achieves certain goals that the Committee establishes
over a period of time the Committee designates consisting of one or more full
fiscal years of the Company, but not in any event more than five years.

(s) “Performance Units” means the right to receive monetary units with a
designated dollar value or monetary units the value of which is equal to the
Fair Market Value of one or more Shares, to the extent the Company or
Participant achieves certain goals that the Committee establishes over a period
of time the Committee designates consisting of one or more full fiscal years of
the Company, but in any event not more than five years.

(t) “Plan” means this Snap-on Incorporated 2011 Incentive Stock and Awards Plan,
as amended from time to time.

 

 

 

   2017 ANNUAL REPORT    14



--------------------------------------------------------------------------------

 

 

 

(u) “Restricted Stock Units” means units that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals during the period specified by the
Committee and/or upon the completion of a period of service, as determined by
the Committee.

(v) “Restricted Stock” means Shares that are subject to a risk of forfeiture
and/or restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals during the period specified by the Committee
and/or upon the completion of a period of service, as determined by the
Committee.

(w) “Retirement” means termination of employment from the Company and its
subsidiaries on or after satisfying the early or normal retirement age and
service conditions specified in the retirement policy or retirement plan of the
Company or one of its subsidiaries applicable to such Participant as in effect
at the time of such termination.

(x) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

(y) “Share” means a share of Common Stock.

(z) “Stock Appreciation Right” or “SAR” means the right to receive a benefit in
cash and/or Shares that is based upon the appreciation in the value of Shares.

(aa) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations (other than the last
corporation in the chain) owns stock possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.

(bb) “Termination of Employment” shall mean: (i) any termination by the Company
of the employment of a Participant for any reason other than for Cause within a
period of two (2) years following a Change of Control; or (ii) voluntary
termination by a Participant of his/her employment within a period of two
(2) years following a Change of Control and subsequent to the occurrence without
the Executive’s written consent, of (A) a material and adverse change in the
Participant’s status, authority, duties, functions, or benefits relative to
those most favorable to the Participant in effect at any time during the 180-day
period prior to the Change of Control or, to the extent more favorable to the
Participant, those in effect after the Change of Control, (B) any reduction in
the Participant’s base salary or percentage of base salary available as an
incentive compensation or bonus opportunity relative to those most favorable to
the Participant in effect at any time during the 180-day period prior to the
Change of Control or, to the extent more favorable to the Participant, those in
effect after the Change of Control, or the failure to pay the Participant’s base
salary or earned incentive compensation or bonus when due, (C) the relocation of
the Participant’s principal place of employment to a location more than 50 miles
from the Participant’s principal place of employment immediately prior to the
Change of Control, (D) the Company’s requiring the Participant to travel on
Company business to a materially greater extent than was required immediately
prior to the Change of Control, or (E) the failure of the Company to obtain from
a successor the assumption and agreement to perform under any employment or
change of control agreement; provided, that the Participant shall have

 

 

 

15    SNAP-ON INCORPORATED   



--------------------------------------------------------------------------------

 

 

 

given written notice to the Company of the occurrence of an event or
circumstance described in clause (A)-(E) above within ninety (90) days following
such occurrence and the Company shall have failed to remedy such event or
circumstances within thirty (30) days following its receipt of such notice.

 

 

 

   2017 ANNUAL REPORT    16